MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),                               Aug 01 2018, 10:03 am
this Memorandum Decision shall not be
                                                                          CLERK
regarded as precedent or cited before any                             Indiana Supreme Court
                                                                         Court of Appeals
court except for the purpose of establishing                               and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Darren Bedwell                                           Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James Parrott,                                           August 1, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1712-CR-2761
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Jose D. Salinas,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G14-1511-F6-40302



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2761 | August 1, 2018         Page 1 of 2
[1]   On November 6, 2017, the trial court found Parrott guilty of multiple offenses,

      including Class B misdemeanor possession of marijuana. The same day, the

      trial court sentenced Parrott. The sentencing order classifies Parrott’s

      possession of marijuana conviction as a Class A misdemeanor. The State

      concedes on appeal that the sentencing order is erroneous due to an apparent

      scrivener’s error. We therefore remand with instructions to correct the

      sentencing order to reflect that Parrott’s possession of marijuana conviction is a

      Class B, rather than a Class A, misdemeanor.


[2]   The judgment of the trial court is remanded with instructions to correct the

      sentencing order.


      May, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2761 | August 1, 2018   Page 2 of 2